Bloodworth, J.
The case of Leonard v. Cohutta Banking Co., 21 Ga. App. 777 (95 S. E. 113), was based on a note given for stock in the Cosmopolitan Life Insurance Company. The same is true in this ease. The issues raised by the pleas in the Leonard case are largely the same as those in this case, though each has some pleas not common to the other. As far as the issues in the two cases are the same they are settled by the opinion in the Leonard case, and there is nothing additional in the pleas in this case that would authorize us to render a different opinion; and we hold that the court did not err either in its rulings on the pleadings or in directing a verdict for the plaintiff. See also Hemphill v. Cohutta Banking Co., 23 Ga. App. 809.

Judgment affirmed..


Broyles, O. J., and Luke, J., concur.